Citation Nr: 0400638	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-02 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

Entitlement to service connection for emphysema.

Entitlement to service connection for pulmonary tuberculosis.




ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had recognized guerilla service from September 
1943 to October 1945, and service with the Regular Philippine 
Army from October 1945 to June 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 1999, May 2000, 
and August 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines.   Although the statement of the case 
characterized the claim for service connection for 
tuberculosis as involving whether new and material evidence 
has been presented to reopen the claim, the actual rating 
decision of August 2002 did not apply that standard.  The 
Board concludes that the characterization set forth in the 
rating decision is more favorable to the veteran and should 
be applied by the Board. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  Emphysema was not present during service.

2.  Pulmonary tuberculosis was not present during service or 
manifested within three years after service.

CONCLUSIONS OF LAW

1.  Emphysema was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).

2.  Pulmonary tuberculosis was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.370, 3.371, 3.374 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty To Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  A letter sent by the RO to the veteran in December 
2001 specifically discussed the VA's duties under the VCAA.  
The RO also supplied the veteran with the applicable 
regulations in the SOC.  The basic elements for establishing 
service connection have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The record includes his service medical records 
and post service treatment records.  The veteran has declined 
a hearing.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If pulmonary tuberculosis is 
manifest within three years of service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Presumptive service connection for tuberculous disease; 
wartime and service on or after January 1, 1947.
    (a) Pulmonary tuberculosis. (1) Evidence of activity on 
comparative study of X-ray films showing pulmonary 
tuberculosis within the 3-year presumptive period provided by 
Sec. 3.307(a)(3) will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods but service connection and 
evaluation may be assigned only from the date of such 
diagnosis or other evidence of clinical activity. (2) A 
notation of inactive tuberculosis of the reinfection type at 
induction or enlistment definitely prevents the grant of 
service connection under Sec. 3.307 for active tuberculosis, 
regardless of the fact that it was shown within the 
appropriate presumptive period.    
    (b) Pleurisy with effusion without obvious cause.  
Pleurisy with effusion with evidence of diagnostic studies 
ruling out obvious nontuberculous causes will qualify as 
active tuberculosis.  The requirements for presumptive 
service connection will be the same as those for tuberculous 
pleurisy.
    (c) Tuberculous pleurisy and endobronchial tuberculosis.  
Tuberculous pleurisy and endobronchial tuberculosis fall 
within the category of pulmonary tuberculosis for the purpose 
of service connection on a presumptive basis.  Either will be 
held incurred in service when initially manifested within 36 
months after the veteran's separation from service as 
determined under Sec. 3.307(a)(2).
    (d) Miliary tuberculosis.  Service connection for miliary 
tuberculosis involving the lungs is to be determined in the 
same manner as for other active pulmonary tuberculosis.  
38 C.F.R. § 3.371.

Effect of diagnosis of active tuberculosis.
    (a) Service diagnosis.  Service department diagnosis of 
active pulmonary tuberculosis will be accepted unless a board 
of medical examiners, Clinic Director or Chief, Outpatient 
Service certifies, after considering all the evidence, 
including the favoring or opposing tuberculosis and activity, 
that such diagnosis was incorrect.  Doubtful cases may be 
referred to the Chief Medical Director in Central Office.
    (b) Department of Veterans Affairs diagnosis. Diagnosis 
of active pulmonary tuberculosis by the medical authorities 
of the Department of Veterans Affairs as the result of 
examination, observation, or treatment will be accepted for 
rating purposes.  Reference to the Clinic Director or Chief, 
Outpatient Service, will be in order in questionable cases 
and, if necessary, to the Chief Medical Director in Central 
Office.
    (c) Private physician's diagnosis.  Diagnosis of active 
pulmonary tuberculosis by private physicians on the basis of 
their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374.

III.  Background Information

As noted above, the veteran had recognized guerilla service 
from September 1943 to October 1945, and service with the 
Regular Philippine Army from October 1945 to June 1946.  The 
veteran's service medical records do not contain any 
references to emphysema or pulmonary tuberculosis.  

An Affidavit for Philippine Army Personnel dated in November 
1945 reflects that when completing the section pertaining to 
wounds and illnesses incurred, the veteran reported "none".  
The report of a physical examination conducted at that time 
shows that his lungs were normal. 

The report of an examination conducted in May 1946 for the 
purpose of his separation from service shows that his 
examination was normal.  Although a chest X-ray was described 
as being "unsatisfactory", the Board concludes that this 
refers to the quality of the X-ray rather than to a finding 
of an abnormality on the X-ray.  If in fact there had been an 
abnormality noted, the abnormality would have been 
specifically described.

The Board also notes that a record dated in March 1947 shows 
that the veteran had continuous service from August 1942 to 
March 1947, and with respect to sicknesses, had "none."    

The veteran filed an original claim for disability 
compensation in January 1999.  On the form, he indicated that 
he was suffering from PTB and emphysema.  With respect to 
post service civilian treatment, he said that he had received 
treatment for the disorders by Dr. Carlos Layug of the James 
Canfield Memorial Clinic in December 1949, March 1950, June 
1950, and April 1952.  He did not report having been treated 
by any other doctor during that period of time

In July 1999, the veteran submitted a "certification of 
treatment/confinement" dated in July 1999 from the Dr. 
Paulino Garcia Memorial Research and Medical Center. The 
statement was to the effect that the veteran was treated and 
confirmed to the hospital from October 6 to 11, 1947 for 
treatment of P.T.B.  It was stated that the clinical record 
of the patient was damaged by typhoon and eaten by termites, 
and that the statement was based on record of admission.  In 
a section of the form for listing X-ray results, there was no 
entry.

In December 2001, the veteran submitted a written statement 
dated in November 2001 from the Veterans Memorial Medical 
Center which indicated that he had been treated that month 
for COPD, chronic bronchitis, pulmonary emphysema and PTB.  

In January 2002, the veteran submitted a note from Romeo F. 
Soto, M.D., which indicates that records at the Soto clinic 
indicate that the veteran was treated for PTB from December 
1948 to July 1949.  

An affidavit dated in January 2002 from two of the veteran's 
neighbors is to the effect that he had been suffering from 
pulmonary tuberculosis since World War II.  

A certification dated in April 2002 from Dr. Soto is to the 
effect that the Soto Clinic had been operated by his father 
since before World War II, and that the log book of patients 
indicated that the veteran had been provided medical 
treatment for PTB from December 1948 to March 1949, and from 
April to July 1949.  It was further stated that the veteran 
had not fully recovered up to his discharge.  

IV.  Analysis

As was noted above, the veteran's service medical records are 
negative for indications of tuberculosis.  On the contrary, 
they indicate that he had no problems with his lungs and 
chest.  Thus, the service medical records weigh against the 
claim.  

None of the recent treatment records contain any indication 
that either the veteran's tuberculosis or emphysema is 
related to service.

The veteran has presented medical opinions from a clinic and 
a hospital purporting to have treated him for tuberculosis 
within the three year presumptive period, but the Board finds 
these opinions to be suspect and inadequate under the 
applicable regulations.  The Secretary has prescribed 
regulations with respect to the nature and extent of proof 
and evidence needed to establish service connection for 
pulmonary tuberculosis.  38 C.F.R. §§ 3.370, 3.371, 3.372, 
3.374, 3.375, and 3.378. See Tubianosa v. Derwinski, 3 Vet. 
App. 181, 184 (1992) (finding these regulatory provisions 
legitimately prescribed by the Secretary pursuant to and 
within the authority of 38 U.S.C. § 501(a)(1)).  The opinions 
that the veteran had tuberculosis within the presumptive 
period do not satisfy the requirements of 38 C.F.R. § 3.374 
as no X-rays were taken at that time.  Diagnosis of active 
pulmonary tuberculosis by private physicians on the basis of 
their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374.  There is no 
clinical data or other rationale to support the opinions; nor 
is there anything otherwise in the record that would give 
them substance.  Therefore, the opinions are essentially 
unsupported.  See Bloom v. West, 12 Vet. App. 185 (1999). 

Also, regarding the statement by Dr. Soto and the Dr. Paulino 
Garcia Memorial Research and Medical Center, the Board notes 
that the proposition that the Soto clinic and/or the medical 
center treated the veteran during the presumptive period 
after service is contradicted by the veteran's own claim from 
in January 1999 in which he only reported having been treated 
during that time period by a different doctor.  

In addition, such a history is not supported by any objective 
medical evidence such as contemporaneous records.  An opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  

For the foregoing reasons, the Board finds that emphysema and 
pulmonary tuberculosis were not present during service, and 
pulmonary tuberculosis was not manifested within three years 
after service.  Accordingly, the Board concludes that 
emphysema and pulmonary tuberculosis were not incurred in or 
aggravated by service, and pulmonary tuberculosis may not be 
presumed to have been incurred in service.




ORDER

Service connection for emphysema is denied.

Service connection for pulmonary tuberculosis is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



